Sanders, J.
(dissenting) — Unlike our majority, I would hold Borrero was charged improperly with attempted murder by an insufficient information, and his jury instructions erroneously relieved the State of its burden to prove every element of the crimes charged beyond a reasonable doubt.
I. The Insufficiency of Borrero’s Information
I agree a “substantial step” is an essential element of an attempt crime which must be included in Borrero’s infor*372mation to pass constitutional muster. I also agree since Borrero challenged the sufficiency of the information preverdict we must strictly construe his charging document to determine whether the “substantial step” element has in fact been included. I however disagree with the majority because it fails to apply the strict construction standard properly.
The verbatim text of the pertinent charging document in this case states:
That the defendants KYLE LAWRENCE ANDERSON and AARON EDWARD BORRERO, and each of them, in King County, Washington on or about March 19,1997, with premeditated intent to cause the death of another person did attempt to cause the death of Leslie Lemieux, a human being;
Contrary to RCW 9A.28.030, 9A.32.030(l)(a), and against the peace and dignity of the State of Washington.
Clerk’s Papers (CP) at 24 (Second Am. Information) (emphasis added).
As more fully discussed below, the emphasized portions of the charge illustrate three problems: (1) by using only the word “attempt,” the State did not inform Borrero of the “substantial step” requirement, an essential element of an attempt crime in this state; (2) the State failed to allege sufficient facts to support the substantial step element; and (3) by citing to “RCW 9A.28.030,” the State erroneously referred to the solicitation statute, not the attempt statute which is RCW 9A.28.020.5
Precedent provides considerable guidance on how to strictly construe an information for insufficiency determinations. In 1992, for example, we stated charging documents strictly construed “are not to be examined to determine whether the missing elements appear in any form, or by fair construction can be found, and the language must not be ‘inartful or vague’ with respect to the elements of the *373crime.” State v. Johnson, 119 Wn.2d 143, 149-50, 829 P.2d 1078 (1992) (quoting State v. Kjorsvik, 117 Wn.2d 93, 106, 812 P.2d 86 (1991)). Johnson held by strict construction an information charging unlawful delivery is constitutionally insufficient when it generally alleges the defendant “unlawfully” delivered instead of alleging the essential element that he “knowingly” delivered. Id. at 150.
In 1995 the Court of Appeals provided other pertinent rules in State v. Bacani, 79 Wn. App. 701, 902 P.2d 184 (1995). The court conveyed that dictionary definitions and common understanding are not relevant for strict construction. Id. at 704-05. Bacani held a strict construction of “intent to steal” did not suffice to incorporate the essential element of attempted first degree robbery that someone other than the defendant had an ownership or possessory interest in the property taken, even though “steal” is defined in dictionaries and is commonly understood to mean the taking of another’s property. Id. The court concluded:
The State charged Bacani with “unlawfully attempt [ing] to take [money], with intent to steal from” the victims. We are at a loss to understand what this could mean except that he tried to take their money from them. However, .. . we are constrained to rule that, under Johnson’s [State v. Johnson, 119 Wn.2d 143, 829 P.2d 1078 (1992)] strict construction test, the information charging Bacani with attempted first degree robbery was constitutionally deficient.
Id. at 705 (first and second alteration in original).
Strict construction was also applied by the appellate court in State v. Ralph, 85 Wn. App. 82, 930 P.2d 1235 (1997). The issue there was whether an information charging the defendant with theft of a firearm was insufficient under a strict construction because it did not include the essential ownership element but instead only the word “steal.” Following our case in Johnson, Ralph held:
The information need not use the exact words of a statute so long as the words used adequately convey the same meaning. Under the rule set forth in Johnson, the language in the *374information is strictly construed and facial deficiencies are not upheld.
Id. at 85 (emphasis added) (citation omitted). While the court acknowledged a dictionary definition of “steal” appeared to convey the ownership element, a strict construction nonetheless rendered the information insufficient. Id. at 85-86; see also State v. Phillips, 98 Wn. App. 936, 944, 991 P.2d 1195 (2000) (considering dictionary definition of “steal” when performing liberal, not strict, construction).
In 1999 the Court of Appeals again chimed in on how to strictly construe an information in the case of State v. Johnstone, 96 Wn. App. 839, 982 P.2d 119 (1999). “[W]e do not attempt to find the missing elements by construing the wording of the document.” Id. at 844. “[T]he language must not be ‘inartful or vague’ in setting out the elements of the crime.” Id. (quoting Johnson, 119 Wn.2d at 149-50). Again the court did not rely upon dictionaries or its common understanding to conclude the information was sufficient.
Notwithstanding this precedent we complicated matters considerably in State v. Taylor, a five to four decision. 140 Wn.2d 229, 996 P.2d 571 (2000). Attempting to charge fourth degree assault, the information in Taylor explicitly alleged the defendant assaulted the victim by pushing, kicking, and punching the victim in the face. Id. at 233. At issue was whether this language, strictly construed, sufficiently set forth the essential element of intent. Id. at 235. The majority concluded it was:
The charging document in this case contained language indicating intentional conduct. The complaint alleged that [Taylor] committed assault... by “pushing, kicking and punching the victim in the face.” Under either the strict standard of construction or the liberal standard of construction, the words of a charging document are viewed as a whole and construed according to common sense.
Id. at 243 (footnotes omitted). According to the majority, “[o]ne does not, without intent, push, kick or punch another.” Id. at 245.
*375Our most recent case analyzing the insufficiency of an information is State v. McCarty, 140 Wn.2d 420, 998 P.2d 296 (2000).6 The issue in McCarty was whether an information alleging the defendant did “unlawfully conspire to deliver” methamphetamine, when liberally construed, sufficiently alleged the essential element that the purported agreement involved more than two people. Id. at 424. We held it did not because the information “fail[ed] on its face to set forth [this] essential.. . element.” Id. at 428 (emphasis added). “[A] document charging conspiracy to deliver a controlled substance must allege that persons involved outside the act of delivery took part in the conspiracy agreement.” Id. at 426. In response to the dissenters’ arguments, the majority noted “a constitutionally sufficient charging document must expressly state all essential elements of a crime, both statutory and nonstatutory to pass muster.” Id. at 426 n.1 (emphasis added) (citation omitted). The information failed to do so in McCarty and thus we dismissed the conviction without prejudice. Id. at 428.7
The fact McCarty was a “liberal construction case” does not make it irrelevant to our analysis today; on the contrary, it becomes all the more relevant given its reasoning and result. Even though we were engaging in a liberal construction analysis, we still focused on the express language in the information and did not resort to dictionary definitions or our notion of the “common understanding” of the words used. Moreover, we found the information facially defective. Clearly we would have reached the same result had we been strictly construing the information.8
*376The last case deserving mention is the most recent Court of Appeals opinion in State v. Khlee, 106 Wn. App. 21, 22 P.3d 1264 (2001). In Khlee the defendant was charged with possession of a stolen firearm, an essential element of which includes the defendant’s knowledge the firearm was stolen. Id. at 22-23. The information, however, alleged only the defendant “did knowingly possess a .380 caliber pistol, a stolen firearm.” Id. at 23. After discussing Johnson, Ralph, and Bacani, the court held this language was not sufficient when strictly construed:
Applying the strict construction standard, the information is defective for failing to allege that Khlee knew the gun was stolen. The information simply alleges that Khlee knowingly possessed the firearm. This is not the same as saying that he possessed the gun knowing it to be stolen. One can knowingly possess a gun without knowing it to be stolen.
Id. at 25.
A. Omission of “Substantial Step”
I posit the majority’s application of the strict construction standard is inconsistent with the above cited precedent. Use of dictionary definitions (and synonyms from a thesaurus) to strictly construe an otherwise vague and inartful information lacks support from the overwhelming weight of authority. See, e.g., McCarty, 140 Wn.2d at 426-28; Taylor, 140 Wn.2d at 247-50 (Johnson, J., dissenting); Johnson, 119 Wn.2d at 149-50; Khlee, 106 Wn. App. at 25; Johnstone, 96 Wn. App. at 844; Ralph, 85 Wn. App. at 85-86; Bacani, 79 Wn. App. at 704-05. In any event, resorting to such external sources cannot cure the fundamental flaw in the charging document—the essential element of a “substantial step” was omitted whereas the constitution requires it not be. On this basis alone we should reverse Borrero’s conviction.9
Even if we were to ignore our most recent opinion in McCarty and other case law, as our majority does today, the *377majority must nonetheless come to grips with a principle discernible from the Taylor majority and Khlee. Those opinions indicate that if it is at all possible to imagine a scenario where behavior described in the information does not constitute a violation of the law sought to be enforced, then the information is insufficient. See Taylor, 140 Wn.2d at 245 (“One does not, without intent, push, kick or punch another.”); Khlee, 106 Wn. App. at 25 (“One can knowingly possess a gun without knowing it to be stolen.”).
Under this approach the question here would be whether it is possible to imagine a scenario where one is “attempting” to murder another but has not yet taken a “substantial step” toward doing so. I submit the answer is yes. To attempt to commit the crime, for example, one may solicit the services of another. However, solicitation alone does not constitute a “substantial step.” State v. Gay, 4 Wn. App. 834, 839-40, 486 P.2d 341 (1971). Similarly, when “attempting” to carry out the criminal act, a person may first purchase a map to find the route to the victim’s house. However, such an act—merely preparatory as it is—does not amount to a “substantial step.” See State v. Workman, 90 Wn.2d 443, 449, 584 P.2d 382 (1978); see also 11A Washington Pattern Jury Instructions: Criminal 100.05 (2d ed. 1994) (WPIC).
The term “attempt” fails to reveal the key element of a “substantial step.” If dictionary definitions are the majority’s answer, I would direct it to Black’s Law Dictionary.
“Attempt... is the most common of the preliminary crimes. It consists of steps taken in furtherance of an indictable offence which the person attempting intends to carry out if he can. As we have seen there can be a long chain of such steps and it is necessary to have some test by which to decide that the particular link in the chain has been reached at which the crime of attempt has been achieved’, that link will represent the actus reus of attempt. . . .”
Black’s Law Dictionary 123-24 (7th ed. 1999) (emphasis added) (quoting J.W. Cecil Turner, Kenny’s Outlines of Criminal Law 79 (16th ed. 1952)).
*378In Washington, the essential element of a “substantial step” is crucial to understand the test to determine the actus reus for an attempt. This is underscored by the fact other jurisdictions use different tests. Criminal law commentators have deduced numerous different formulations, the substantial step test used in Washington being just one of them. See, e.g., Joshua Dressler, Understanding Criminal Law § 27.06[B] (1995) (categorizing eight different tests); 2 Wayne R. LaFave & Austin W. Scott, Jr, Substantive Criminal Law § 6.2(d) (1986) (categorizing four different tests). By merely using the word “attempt,” any of these formulations could apply.
“Every act done with [the requisite] intent is not an attempt, for it may be too remote from the completed offence to give rise to criminal liability, notwithstanding the criminal purpose of the doer. I may buy matches with intent to burn a haystack, and yet be clear of attempted arson; but if I go to the stack and there light one of the matches, my intent has developed into a criminal attempt.”
Black’s Law Dictionary, supra, at 123 (quoting John Salmond, Jurisprudence 387 (Glanville L. Williams ed., 10th ed. 1947)). Simply using the word “attempt” only identifies the actus reus problem; it does not identify the essential substantial step test used in this state to resolve it.
B. Facts of Substantial Step
The problem is further compounded by the State’s failure to allege facts to support the substantial step element of the crime. “[A] charging document must allege sufficient facts to support every element of the crime charged.” State v. Leach, 113 Wn.2d 679, 688, 782 P.2d 552 (1989).
A “statement of the acts constituting the offense is just as important and essential as the other requirements of the information, such as the title of the action and the names of the parties.” State v. Royse, 66 Wn.2d 552, 557, 403 P.2d 838 (1965). The failure to do so is ground for reversal. Leach, 113 Wn.2d at 688; Royse, 66 Wn.2d at 557; State v. Unosawa, 29 Wn.2d 578, 188 P.2d 104 (1948); Leonard v. Territory of Wash., 2 Wash. Terr. 381, 391, 7 P. 872 (1885).
*379In Leach the charging document notified the defendant he was accused of committing public indecency under former RCW 9A.88.010 (1975). 113 Wn.2d at 684. The cited statute defines both misdemeanor and gross misdemeanor offenses, but the complaint did not specify whether the State sought a misdemeanor or gross misdemeanor conviction, and it omitted the year of birth of one of the alleged victims. Id. Thus, the defendant was not put on notice that one of his victims was under the age of 14. Had he been provided with that information, he would have been able to determine that he was charged with a gross misdemeanor. The defendant appealed on the grounds that his information was constitutionally defective for failure to allege the essential elements of the charged crime. Id.
Reviewing the case law supporting the essential elements rule, Leach determined that in addition to adequately identifying the crime charged, a charging document also must allege facts supporting each element of the offense. Id. at 687-89. Thus, the court held the district court complaint was constitutionally defective and affirmed dismissal of the defendant’s public indecency conviction. Id. at 691.
Similarly in Royse, this court reversed the conviction of a defendant accused of second degree assault with the intent to commit a felony, where the information did not specify the felony he allegedly intended to commit, did not list its necessary elements, and did not allege sufficient facts to put the defendant on notice of the attempt charge. 66 Wn.2d at 553. The defendant had moved repeatedly to require the State to elect which felony or felonies the defendant was charged with having intent to commit, but the trial court had denied the motion. Id. at 554. On appeal, the defendant argued it was prejudicial error for the trial court to deny the defendant’s motion because it was impossible to prepare a defense when he did not know what felony he was defending against. Id. at 555. This court agreed, emphasizing the lack of factual allegations that would have enabled the defendant to prepare his defense, stating:
*380This court has many times approved the statement by Judge Dunbar to the effect that the information must state the acts constituting the offense in ordinary and concise language, not the name of the offense, but the statement of the acts constituting the offense is just as important and essential as the other requirements of the information, such as the title of the action and the names of the parties.
Id. at 557.
In Unosawa this court reversed a manslaughter conviction, where the information failed to inform the defendant of one of the essential elements of manslaughter even though the defendant was charged additionally with committing an illegal abortion and the omitted element was alleged as one of the necessary elements of the abortion charge. 29 Wn.2d at 586. The dissent argued that in view of the abortion charge the defendant had notice of the omitted element of the manslaughter charge. Id. at 594 (Hill, J., dissenting in part). The majority disagreed, holding:
[T]he common understanding rule cannot be applied in any case, unless and until it is first determined that the information itself does charge a crime.
The facts stated in count No. 2 of the information, as amended, do not charge the crime of manslaughter, and appellant’s motion in arrest of judgment, as to this count, should have been granted.
Id. at 589.
Finally, Leonard reversed a first degree murder conviction where the indictment which charged the assault and shooting to have been done purposely and of deliberate and premeditated malice but did not aver the killing itself to have been done purposely and of deliberate and premeditated malice and therefore did not “charge the crime conformably to the definition of the statute.” 2 Wash. Terr, at 391.
In the current case the charging document suffered from deficiencies similar to those in the above cited cases. Not only did the State fail to allege an essential element of the *381attempt charge against Borrero, but it also failed to provide factual allegations that would support this element. Thus, the appropriate remedy is a reversal of Borrero’s conviction for attempted murder. Leach, 113 Wn.2d at 688; Royse, 66 Wn.2d at 557; Unosawa, 29 Wn.2d at 589; Leonard, 2 Wash. Terr, at 391.
C. Citation to the Wrong Statute
Although the above reasons should be adequate to conclude the information is insufficient, there’s more. After failing to expressly set forth the essential elements of the attempt crime and failing to provide factual allegations to support the attempt charge, the State mistakenly cited the solicitation statute, not the attempt statute. While an error in citation alone may not be grounds for reversing a conviction without a showing of prejudice, see CrR 2.1(a)(1), when combined with the other errors, the citation error here has more than mere technical significance. As mentioned above, the actus reus for purposes of solicitation by itself does not amount to a “substantial step” for attempt. See Gay, 4 Wn. App. at 839-40.
D. Timely Objection
Finally, we must recall that to prevail on this issue, Borrero need not prove any prejudice (actual or otherwise) resulting from the State’s omission. “Whether a defendant was prejudiced by a defective information is only to be considered if the information is challenged for the first time after a verdict.” Johnson, 119 Wn.2d at 149 (emphasis added) (citing Kjorsvik, 117 Wn.2d at 106; State v. Hopper, 118 Wn.2d 151, 155-56, 822 P.2d 775 (1992)). The reason we do not require a showing of prejudice is to encourage defendants not to raise the issue for the first time on appeal. Id. This incentive is appropriate because the State can freely amend an information anytime before verdict to make it constitutionally sufficient. Id.; see also CrR 2.1(d). This point is best made in Johnson, where we reversed even though we clearly believed the defendants suffered absolutely no prejudice whatsoever. 119 Wn.2d at 149.
*382But Borrero made his motion to dismiss before verdict. Notwithstanding the trial court erroneously denied the motion, ruling:
The motions to dismiss the attempted murder in the first degree counts will be denied. I think the Rhodes [sic] case from the Court of Appeals does essentially control this decision. . . . In the Rhodes [sic] decision the court in its opinion makes reference to prejudice really being the key-stone of this analysis, and they don’t use those words but that is implicit, and here there really isn’t any prejudice at all. Everybody knows since the amended information this was an attempted murder charge.
Verbatim Report of Proceedings (VRP) (Mar. 9, 1998) at 9. This is plain error. Rhode pertained to a postverdict motion and therefore applied the liberal construction standard, which includes a prejudice requirement. State v. Rhode, 63 Wn. App. 630, 633-37, 821 P.2d 492 (1991). Under the Johnson preverdict standard applied in this case, Borrero is not required to prove prejudice.
While our majority does not clearly demand Borrero prove prejudice, it appears to imply as much. For example, it concludes its analysis with the statement: “[t]he information sufficiently informed Borrero of the nature of the accusation against him so that he was able to prepare his defense to the crime charged.” Majority at 363. Unless the majority is considering whether Borrero was prejudiced by the information, why does Borrero’s actual ability to prepare a defense even matter? Under Johnson, Borrero is entitled to relief even if he was an expert in criminal attempt law.
Borrero thoroughly argued a motion to dismiss before verdict. This motion put the State on notice of its failure to include the essential statutory element of a “substantial step” in the information. VRP (Mar. 5, 1998) at 105-06. Nevertheless, the State maintained the charging document was good enough as is and chose not to amend it to remove any constitutional suspicion. The State therefore risked strict construction review which does not require any show*383ing of prejudice on Borrero’s part. For these reasons the conviction for attempted murder must be reversed.
II. The Erroneous Accomplice Liability Instruction
An instruction that relieves the State of its burden to prove every essential element of an offense cannot be subject to harmless error analysis and is reversible per se. The accomplice liability instruction given here relieved the State of its burden to prove every essential element of the offenses charged. Consequently Borrero’s convictions should be reversed and remanded for a new trial.
The accomplice liability instruction given in this case, instruction 20, provides as follows:
A person who is an accomplice in the commission of a crime is guilty of that crime whether present at the scene or not.
A person is an accomplice in the commission of a crime if, with knowledge that it will promote or facilitate the commission of a crime, he or she either:
(1) solicits, commands, encourages, or requests another person to commit the crime; or
(2) aids or agrees to aid another person in planning or committing a crime.
The word “aid” means all assistance whether given by words, acts, encouragement, support, or presence. A person who is present at the scene and ready to assist by his or her presence is aiding in the commission of the crime. However, more than mere presence and knowledge of the criminal activity of another must be shown to establish that a person present is an accomplice.
An accomplice may be tried for the crime, even though another person is not prosecuted.
CP at 55 (emphasis added).
Aside from the last sentence, which is irrelevant to the present issue, this instruction mirrors the language of WPIC 10.51. See 11 Washington Pattern Jury Instructions: Criminal (2d ed. 1994). We have recently concluded, on two separate occasions, an accomplice liability instruction modeled on WPIC 10.51 is erroneous if it permits accomplice *384liability to attach when the defendant knows he is aiding in the commission of any crime as opposed to the crime with which he is charged. State v. Roberts, 142 Wn.2d 471, 511, 14 P.3d 713 (2000); State v. Cronin, 142 Wn.2d 568, 578-79, 14 P.3d 752 (2000).
Roberts was a death penalty case. Michael Roberts argued the accomplice liability instruction given at his trial, which referred to a crime as opposed to the crime, improperly allowed the jury to convict him of aggravated premeditated first degree murder if they found he had general knowledge that his confederate was going to commit any crime. Roberts, 142 Wn.2d at 509. We agreed and held while general knowledge of “the crime” is sufficient, “knowledge by the accomplice that the principal intends to commit ‘a crime’ does not impose strict liability for any and all offenses that follow.” Id. at 513. We concluded such an interpretation was contrary to “the statute’s plain language, its legislative history, and supporting case law.” Id.
The plain language of the accomplice liability statute reads:
(1) A person is guilty of a crime if it is committed by the conduct of another person for which he is legally accountable.
(2) A person is legally accountable for the conduct of another person when:
(c) He is an accomplice of such other person in the commission of the crime.
(3) A person is an accomplice of another person in the commission of a crime if:
(a) With knowledge that it will promote or facilitate the commission of the crime, he
(i) solicits, commands, encourages, or requests such other person to commit it; or
(ii) aids or agrees to aid such other person in planning or committing it[.]
RCW 9A.08.020 (emphasis added); see also Roberts, 142 Wn.2d at 509-10. Thus, an accomplice liability instruction *385which refers to “a crime” rather than “the crime” is in direct conflict with the plain language of the accomplice liability statute. 142 Wn.2d at 510.
Moreover the legislative history surrounding the accomplice liability statute does not reflect an intention to create strict liability for accomplices. Id. The statute, which is based on section 2.06(3) of the Model Penal Code, “establishes a mens rea requirement of ‘knowledge’ of ‘the crime.’ ” Roberts, 142 Wn.2d at 510. “The comment to Model Penal Code § 2.06(3)(a), which is identical to RCW 9A.08.020(3)(a), requires the accomplice to ‘have the purpose to promote or facilitate the particular conduct that forms the basis for the charge’ and states, lhe will not be liable for conduct that does not fall within this purpose.’ ” Id. at 510-11 (quoting Model Penal Code § 2.06 cmt. 6(b) (1985)). An instruction which refers to “a crime” rather than “the crime” impermissibly allows a jury to impose strict liability on a defendant. Id. at 511.
Finally, we determined in Roberts that nothing in our case law supports the proposition that an accomplice who intends to commit a crime is necessarily an accomplice to all crimes committed by his confederate. Id. at 511-13 (analyzing State v. Davis, 101 Wn.2d 654, 682 P.2d 883 (1984); State v. Sweet, 138 Wn.2d 466, 980 P.2d 1223 (1999); State v. Hoffman, 116 Wn.2d 51, 804 P.2d 577 (1991); State v. Rice, 102 Wn.2d 120, 683 P.2d 199 (1984)).
Shortly after we decided Roberts, we issued our opinion in Cronin, 142 Wn.2d 568. There we again determined an accomplice liability instruction based on WPIC 10.51 which refers to “a crime” rather than “the crime” is erroneous because it is contrary to the plain language of the accomplice liability statute, its legislative history, and supporting case law. Id. at 578-79.
We specifically referenced Roberts and concluded, as we did there, “the fact that a purported accomplice knows that the principal intends to commit ‘ “a crime” ’ does not necessarily mean that accomplice liability attaches for any and all offenses ultimately committed by the principal.” Id. at *386579 (citing Roberts, 142 Wn.2d at 513). Rather, our case law “supports imposing criminal liability on an alleged accomplice only so long as that individual has general knowledge of ‘ “the crime” ’ for which he or she was eventually charged.” Id. Thus an accomplice instruction that imposes liability if an individual has knowledge of “ ‘a crime’ ” as opposed to “ The crime’ ” is deficient. Id. “The fact that the instruction was modeled on a Washington pattern instruction for a criminal case does not alter [the] conclusion.” Id.
Under Roberts and Cronin, the instruction given here was clearly erroneous. It permitted the jury to convict Borrero for all crimes committed by his confederates so long as the jury found he intended to aid in the commission of any single crime.
The State claims an erroneous accomplice instruction which permits the jury to convict a defendant as an accomplice if he knowingly participated in the commission of “a crime” as opposed to “the crime” is subject to harmless error analysis. Borrero contends such an error requires automatic reversal. Without any discussion, our majority simply assumes harmless error analysis applies. I disagree.
Independent review of the pertinent case law supports Borrero’s position. I begin with State v. Rader, 118 Wash. 198, 203 P. 68 (1922). There, Ingram Rader was convicted of second degree murder and appealed. Id. at 199. The sole matter considered by this Court on appeal concerned certain instructions given the jury at trial. Id. The jury instruction for murder made no provision that the defendant could escape conviction if the killing was justified. Id. at 203. When we examined Rader’s conviction we noted, “Murder in any form is the felonious killing of a human being. It is a killing without justification or excuse, yet all reference to this element is omitted by the court in its definition of murder in the first and second degrees.” Id. Thus the instruction as given permitted the jury to convict the defendant irrespective of how justifiable his actions may have been. Id. We held the defendant was clearly *387entitled to have the element of justification brought before the jury and therefore we reversed. Id. at 204, 207.
Ten years later we cited Rader with approval in State v. Hilsinger, 167 Wash. 427, 9 P.2d 357 (1932). Defendant Hilsinger, like Rader, was convicted of second degree murder under an instruction which erroneously failed to mention that where the killing was “excusable or justifiable,” the defendant was not guilty of murder. Id. at 433-34. We observed the appellant “ ‘was entitled to have the element of justification called to the attention of the jury in its definitions of the degree of murder.’ ” Id. at 434 (quoting Rader, 118 Wash, at 204). We concluded the trial court “committed reversible error in leaving out of its instruction defining murder in the second degree the elements of excuse or justification.” Id. at 434 (emphasis added).
Similarly, in State v. Emmanuel, 42 Wn.2d 799, 817, 259 P.2d 845 (1953), we found a jury instruction given at trial erroneously omitted an essential element of the offense of bribery. We observed: “ ‘In instructing a jury as to the statutory definition of the crime with which a defendant stands charged, all of the pertinent elements contained in the statute should be set forth.’ ” Id. at 820 (quoting Hilsinger, 167 Wash, at 434). We concluded our prior decisions in Rader and Hilsinger required reversal. Id. at 821.
State v. Allen, 101 Wn.2d 355, 678 P.2d 798 (1984), echoed this principle. We observed, “It is clear that the trial court must instruct the jury on every element of the crime.” Id. at 358 (citing Emmanuel, 42 Wn.2d at 819). We further noted, “Failure to inform the jury that there is an intent element is thus a ‘fatal defect’ requiring reversal.” Id. (citing State v. Carter, 4 Wn. App. 103, 110-11, 480 P.2d 794 (1971)).
More recently we concluded in State v. Byrd, 125 Wn.2d 707, 713-14, 887 P.2d 396 (1995), that “[t]he State must prove every essential element of a crime beyond a reasonable doubt for a conviction to be upheld,” and “[i]t is reversible error to instruct the jury in a manner that would relieve the State of this burden.” We held specific intent was *388an essential element of the crime with which Byrd was charged and, because the instruction given relieved the State of its burden to prove such intent, reversal was required. Id. at 716.
State v. Eastmond, 129 Wn.2d 497, 919 P.2d 577 (1996), reconfirmed our commitment to the rule in Byrd. “By relieving the State of its burden of proving every essential element beyond a reasonable doubt, the omission of an element of the crime produces [reversible error].” 129 Wn.2d at 503 (citing Byrd, 125 Wn.2d at 714; Allen, 101 Wn.2d at 358).
We specifically addressed whether a jury instruction which omitted an essential element of the crime charged was subject to harmless error analysis in State v. Smith, 131 Wn.2d 258, 930 P.2d 917 (1997). Smith was convicted of conspiracy to commit first degree murder. Id. at 259. On appeal the State conceded Smith was convicted under an erroneous instruction but argued the error was harmless. Id. at 262-63. We rejected this argument because while the jury instruction purported to set forth all the essential elements of the crime charged, in reality it did not. Id. We reversed the conviction and observed, “Our holding today is in accord with prior cases out of this court holding that failure to instruct on an element of an offense is automatic reversible error.” Id. at 265 (emphasis added). Finally, we noted these opinions were consistent with the then recent Supreme Court decision in Sullivan v. Louisiana, 508 U.S. 275, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993).
This court applied the rule of automatic reversal for failure to instruct on every element of the offense charged in State v. Jackson, 137 Wn.2d 712, 976 P.2d 1229 (1999); Cronin, 142 Wn.2d 568; and State v. Bui (Cronin’s companion case). These decisions are particularly germane to the case at bar because each involved an erroneous instruction on accomplice liability.
Michael and Laurinda Jackson were convicted of felony murder of their foster daughter Breighonna. Jackson, 137 Wn.2d at 719. Laurinda appealed her conviction on several *389grounds, one of which was that the accomplice liability instruction given at trial misstated the law. Id. at 720. We agreed the instruction was erroneous and concluded the error required reversal. Id. at 727. We held, “In the final analysis, the instruction relieved the State of its burden of proving every essential element of guilt beyond a reasonable doubt.... The instruction, therefore, is not susceptible to harmless error analysis.” Id. (citing Eastmond, 129 Wn.2d at 503; Byrd, 125 Wn.2d at 713-14).
Our most recent case on point is Cronin. Like Borrero, Cronin was convicted of premeditated first degree murder on the basis of accomplice liability. Cronin, 142 Wn.2d at 577. At trial the jury was erroneously instructed it could find Cronin guilty as an accomplice to first degree murder so long as he was an accomplice to “a crime” (as opposed to “the crime”) committed by his confederate. Id. at 579. Like here, on appeal the State argued even if the instruction given were erroneous, such error was harmless. Id. We disagreed and concluded such error was not subject to harmless error analysis. Id. at 580. “ ‘ “The State must prove every essential element of a crime beyond a reasonable doubt for a conviction to be upheld. It is reversible error to instruct the jury in a manner that would relieve the State of this burden.” ’ ” Id. (quoting Jackson, 137 Wn.2d at 727 (quoting Byrd, 125 Wn.2d at 713-14)).
We further observed, “In order to convict Cronin as an accomplice to premeditated murder, the State had to prove beyond a reasonable doubt that Cronin had general knowledge that he was aiding in the commission of the crime of murder.” Id. at 581-82 (citing Rice, 102 Wn.2d at 125; Davis, 101 Wn.2d 654). However, the accomplice instruction given permitted the jury “to convict Cronin of premeditated murder merely if it found that he knew he promoted or facilitated ‘the commission of a crime.’ ” Id. at 582. The error effectively “relieved the State of the burden of having to prove beyond a reasonable doubt that Cronin knew he was facilitating the crime of murder, [and thus] the instructional error cannot be deemed harmless.” Id.
*390We reached the same conclusion in Cronin’s companion case, State v. Bui, 142 Wn.2d at 581. Bui was convicted on three counts of first degree assault on the basis of accomplice liability. Id. at 573. Again, the accomplice instruction referred to “a crime” rather than “the crime.” Id. at 572. We found, “the jury instruction may have allowed the State to secure a conviction without having to prove beyond a reasonable doubt that Bui knew he was facilitating the commission of the crime of assault. Alleviating the State of this burden cannot be said to be error that is harmless.” Id. at 581.
The specific facts of the Bui case also help demonstrate why a rule of automatic reversal is well grounded. The jury in Bui, after being provided the erroneous accomplice liability jury instruction, asked the trial court judge whether “a” crime meant the crime charged or “a crime of any kind.” Id. at 573. This query alone serves as a recent example of how the improper use of “a” in the instruction in fact misleads juries to speculate about whether the defendant had knowledge he was promoting or facilitating the commission of any crime—charged or uncharged. In situations like here where juries may speculate about uncharged crimes, our majority provides no adequate remedy.
While the majority provides no authority for its position that harmless error applies, my review of the case law suggests possible support for their position includes: State v. Hartley, 25 Wn.2d 211, 170 P.2d 333 (1946); State v. Thompson, 38 Wn.2d 774, 232 P.2d 87 (1951); State v. Martin, 73 Wn.2d 616, 440 P.2d 429 (1968). However, none of those cases specifically held an error which relieves the State of its burden to prove every essential element of an offense is subject to harmless error.
Hartley does suggest a first degree murder instruction which erroneously omitted the words “ ‘unless it is excusable or justifiable’ ” was “harmless error, if error at all.” 25 Wn.2d at 225. However this statement was made only as an aside and only after we specifically concluded, “It is thus *391apparent that the jury was fully and adequately instructed as to all the elements of murder in the first degree.” Id.
Similarly, while carefully selected language from Thompson seems to support the State’s position, the actual holding of the case does not. Thompson involved an instructional error which did require reversal. We only speculated the instruction “might not have constituted prejudicial error” if there had been no conflict in the evidence, i.e., if Thompson’s confession had specifically included the omitted element. 38 Wn.2d at 779. However that was not the issue presented and we did not address it further.
One of the instructions issued in Martin failed to require the jury to find the defendant had knowledge of a certain fact. 73 Wn.2d at 625. Nevertheless we concluded the error was harmless because “ ‘knowledge of any particular fact may be inferred from the knowledge of such other facts as should put an ordinarily prudent man upon inquiry.’ ” Id. at 626 (quoting former RCW 9.01.010 (1909), repealed by Laws op 1975, 1st Ex. Sess., ch. 260). This is consistent with our later conclusion in State v. Deal, 128 Wn.2d 693, 911 P.2d 996 (1996) relating to permissive inferences. This differs markedly from the situation presented here where the State is relieved entirely of its duty to prove every essential element of the offense.
When considering the legal authority for both sides, it appears the State has the weaker argument. While we have certainly applied harmless error analysis to erroneous jury instructions (see Deal, 128 Wn.2d 693; State v. Bailey, 114 Wn.2d 340, 787 P.2d 1378 (1990); State v. Handran, 113 Wn.2d 11, 775 P.2d 453 (1989)), it is equally certain such analysis does not apply when, like here, the instruction relieves the State of its duty to prove all essential elements of the offense. We have consistently held an instructional error which operates to relieve the State of its burden to prove every element of the offense constitutes reversible error. The pedigree of this rule dates back to the early 1920s and we are bound to follow it.
*392The foregoing review reveals the path we must follow when an instructional error relieves the State of its burden to prove every element of the offense charged beyond a reasonable doubt: the error requires a new trial. Cronin, 142 Wn.2d at 582 (“[W]e have concluded that there was an instructional error that justifies a new trial for Bui on all of his convictions and a new trial for Cronin on his first degree murder conviction . . . .”).
Here the State was relieved of its burden to prove every essential element of the crimes for which it ultimately obtained Borrero’s convictions. The improper use of “a” in Borrero’s accomplice liability instruction allowed the jury to convict him for kidnapping or murder by speculating about whether he knew he was promoting or facilitating the commission of any crime whether charged or not. With the prosecution of Borrero for the charged crimes, sufficient evidence was also introduced supporting the conclusion Borrero committed two uncharged crimes, namely assault and robbery. This evidence suggested Borrero and others held guns to another person’s body and then proceeded to rob that person. VRP (Mar. 2,1998) at 125-27; VRP (Mar. 4, 1998) at 123-26. Under the erroneous accomplice liability instruction, it was therefore very possible the jury could have found Borrero was assisting in “a crime,” e.g., the uncharged assault or robbery, and used this finding to conclude he was guilty as an accomplice to the charged crimes.
This requires reversal.
The majority applies a harmless error analysis without explanation and concludes the instructional error was harmless. Majority at 365. However, even if harmless error is applied to this case, the State has failed to rebut the presumption of prejudice by meeting their burden of proving beyond a reasonable doubt that the error in this case did not contribute to the verdict. See Sullivan v. Louisiana, 508 U.S. 275, 279-80, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993); Chapman v. California, 386 U.S. 18, 22-24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); State v. Smith, 131 Wn.2d 258, 266, *393930 P.2d 917 (1997); State v. Easter, 130 Wn.2d 228, 242-43, 922 P.2d 1285 (1996). We are not in a position to second-guess the minds of each juror.
Moreover, as acknowledged by the majority, the jury asked the trial judge during deliberation whether the accomplice liability instruction applied to both charged counts, and the judge told them that it did. CP at 31. From this the majority reasons the judge’s response actually cured the error, remarking “[t]he jury proceeded as though the proper instruction had been given.” Majority at 365. This claim entirely overlooks the fact that the response says the instruction applies only to the charged crimes—it does not state the instruction does not apply to uncharged crimes for which there was evidence.10 The only possible relevance the jury note has is that it shows the jury was indeed focused on the erroneous accomplice liability instruction. This heavily weighs against any possible argument the State has that the error was harmless beyond a reasonable doubt.
If the harmless error review even applies, and I do not believe it should, I would hold the State has not proved the instructional error harmless beyond a reasonable doubt.
III. Conclusion
Borrero was charged with an information that fell below the constitutional minimum because that document failed to set forth an essential element of his attempted murder charge. In addition, the jury instructions relieved the State of its burden to prove every element of the crimes charged beyond a reasonable doubt.
I would therefore reverse both convictions and must dissent.
Alexander, C.J., concurs with Sanders, J.

 The majority failed to note this latter error, much less analyze it, notwithstanding Borrero argued the point in his briefing. See, e.g., Br. of Appellant at 24-25.


 We initially remanded Borrero to the Court of Appeals to reconsider in light of McCarty (not Taylor). See State v. Borrero, No. 68592-4, Order at 1 (filed July 17, 2000). However, our majority fails to discuss McCarty.


 We also commented “the mere use of the term ‘conspiracy’ does not ‘necessarily impl[y]’... that any member of the conspiracy took a substantial step in furtherance of the agreement.” McCarty, 140 Wn.2d at 427 (alteration in original).


 Of course, the same is not true of liberal construction cases where a court finds the charging document sufficient. In such cases, it remains possible a strict construction could produce a different result.


 Putting aside the question whether a resort to dictionary definitions and thesauri is appropriate, I note no definition or synonym used by the majority mentions the essential “substantial step” element.


 The State also appears to miss this point entirely. See Suppl. Br. of Resp’t at 15-16.